UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-2326


DIANA LOUISE HOUCK; STEVEN G. TATE,

                 Plaintiffs - Appellants,

          v.

SUBSTITUTE TRUSTEE SERVICES, INC.,

                 Defendant – Appellee,

          and

LIFESTORE BANK; GRID FINANCIAL SERVICES, INC.,

                 Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.  David S. Cayer,
Magistrate Judge. (5:13-cv-00066-DSC)


Submitted:   July 28, 2014                    Decided:     August 27, 2014


Before KEENAN    and   FLOYD,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


M. Shane Perry, COLLUM & PERRY, Mooresville, North Carolina, for
Appellants.   Jeffrey A. Bunda, HUTCHENS LAW FIRM, Charlotte,
North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Diana Louise Houck and Steven G. Tate seek to appeal

the district court’s order entered October 1, 2013, dismissing

all claims as to one of the defendants in the underlying civil

action.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,   28    U.S.C.    § 1292   (2012);     Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order appellants seek to appeal is neither a

final order nor an appealable interlocutory or collateral order. *

Accordingly, we dismiss the appeal for lack of jurisdiction.                      We

dispense     with    oral    argument    because      the    facts    and    legal

contentions    are   adequately    presented     in    the   materials       before

this court and argument would not aid the decisional process.



                                                                          DISMISSED




     *
       We note that, after the notice of appeal was filed, the
district court entered orders dismissing claims against the
remaining two defendants.     Under the doctrine of cumulative
finality, see Equip. Fin. Grp., Inc. v. Traverse Computer
Brokers, 973 F.2d 345, 347-48 (4th Cir. 1992), it is possible to
cure the jurisdictional defect resulting from the appeal of a
non-final order if the district court enters final judgment
prior to this court’s consideration of the appeal.      However,
because at least some claims against defendant Lifestore Bank
are still pending in the district court, a final order has not
yet been entered.



                                        3